NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:
1. A battery protection system comprising:  
a sensor configured to generate a sense signal indicative of a temperature in a battery pack when said sensor is activated; 
a primary protection circuit, coupled to said sensor, and configured to generate a synchronizing signal in one of a first state and a second state, sample said sense signal when said synchronizing signal is in said first state, and provide primary protection to said battery pack based on said sense signal when said synchronizing signal is in said first state; and 
a secondary protection circuit, coupled to said primary protection circuit and said sensor, and configured to be controlled by said synchronizing signal, sample said sense signal when said synchronizing signal is in said second state, and provide secondary protection to said battery pack based on said sense signal when said synchronizing signal is in said second state.  

activating a sensor to generate a sense signal indicative of a temperature in said battery pack; 
generating, using a primary protection circuit coupled to said sensor, a synchronizing signal in one of a first state and a second state to control a secondary protection circuit coupled to said primary protection circuit and said sensor;  
sampling, using said primary protection circuit, said sense signal when said synchronizing signal is in said first state; 
providing, using said primary protection circuit, primary protection to said battery pack based on said sense signal when said synchronizing signal is in said first state; 
sampling, using said secondary protection circuit, said sense signal when said synchronizing signal is in said second state; and 
providing, using said secondary protection circuit, secondary protection to said battery pack based on said sense signal when said synchronizing signal is in said second state.  
17. A battery pack comprising: 
a plurality of battery cells; and 
a battery protection system coupled to said battery cells, wherein said battery protection system comprises: 
a sensor configured to generate a sense signal indicative of temperature in said battery pack when said sensor is activated; 
a primary protection circuit, coupled to said sensor, and configured to generate a synchronizing signal in one of a first state and a second state, sample said sense signal 
a secondary protection circuit, coupled to said primary protection circuit and said sensor, and configured to be controlled by said synchronizing signal, sample said sense signal when said synchronizing signal is in said second state, and provide secondary protection to said battery pack based on said sense signal when said synchronizing signal is in said second state.  

Prior art of record including Yun (US Patent 0058362) discloses primary and secondary protection circuits for a battery, and a positive temperature coefficient device such as in figures 1 and 2.  Additionally Yun discloses a fuse in connection with the protection circuits which controls current to external terminals (paragraph 0020).  However, Yun fails to discloses the protection circuits having the synchronization signal between them which operates to engage and disengage the circuits based on the state of the signal, both being based on a temperature sensor which is shared by both protection circuits, as claimed in claims 1, 9, and 17 and exemplary figure 3A of the specification..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        February 16, 2022